         Case 1:20-cv-03589-JEB Document 135 Filed 05/21/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


STATE OF NEW YORK, et al.

                               Plaintiffs

                               v.                       Case No. 1:20-cv-03589-JEB

FACEBOOK, INC.
                               Defendant.


                   PLAINTIFF STATES’ RESPONSE TO FACEBOOK’S
                      NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiff States submit this response to Facebook’s Notice of Supplemental Authority,

ECF No. 131, attaching In re Google Digital Advertising Antitrust Litigation, No. 5:20-cv-

003556-BLF, ECF No. 143 (N.D. Cal. May 13, 2021). In re Google, a class action brought on

behalf of a class of advertisers, bears no resemblance to this litigation. It involves different

parties, different markets, different claims, and different relief. That court’s decision has no

bearing on this litigation, and it is hardly supplemental “authority.”

       With regard to market definition, as the FTC points out in its proposed response to

Facebook’s substantially identical notice filed in its case (1:20-cv-03590-JEB, ECF No. 69), the

In re Google decision is no different from the distinguishable cases that Facebook cited in its

motion to dismiss. In each of those cases, plaintiffs had failed to allege that products used by

consumers were not reasonably interchangeable with the products within a proposed relevant

market. In contrast, the States’ Complaint against Facebook: (a) pleads a single relevant product

market for Personal Social Networking Services (See Compl. ¶ 26); (b) alleges that consumers

use Personal Social Networking Services for the particular purpose of “maintain[ing] personal

relationships and shar[ing] experiences with friends, family, and other personal connections in a
         Case 1:20-cv-03589-JEB Document 135 Filed 05/21/21 Page 2 of 3




shared social space” (Id. ¶ 28); (c) alleges that Personal Social Networking Services have distinct

characteristics and identifies them (Id. ¶¶ 29–31); and (d) alleges that other types of internet

services, including specialized social networking services, online video or audio consumption

focused services, and mobile messaging services, are all distinct and not reasonably

interchangeable, with specific allegations explaining how those services differ, and how

consumers use those services for different purposes . (Id. ¶¶ 33–36).

       With regard to laches, the In re Google decision does not even mention laches, let alone

address the underlying equitable concerns underlying laches or Facebook’s burden to

demonstrate prejudice. Instead, the In re Google court’s statute of limitations discussion

suggests that the class plaintiffs should amend their complaint to “plead factual allegations that

Google’s acquisitions were made in concert with the company’s other anticompetitive conduct”.

5:20-cv-003556-BLF, ECF No. 143 (N.D. Cal. May 13, 2021), at 8. This is precisely what the

States’ complaint already alleges. See., e.g., Compl. ¶ 104 (Facebook has been driven by a

singular objective “to buy or bury rivals or potential rivals that presented a viable competitive

threat” supported by a two-prong strategy); id. ¶ 4 (“Facebook illegally maintains [its] monopoly

power by deploying a buy-or-bury strategy that thwarts competition”); id. ¶ 6 (Facebook

continues to “chill[] innovation, deter[] investment, and forestall[] competition”).

       With regard to Facebook’s “duty to deal” arguments, the States’ complaint (like the

FTC’s) does not challenge Facebook’s changes to the design of its products (as in In re Google),

but alleges that Facebook adopted and enforced exclusionary platform policies prohibiting app

developers from promoting competing social networks or replicating Facebook functionality.

See., e.g., Compl. ¶¶ 199–202. The States’ allege Facebook’s policies were anticompetitive

whether evaluated as either a refusal to deal or conditional dealing. The States’ complaint cites
         Case 1:20-cv-03589-JEB Document 135 Filed 05/21/21 Page 3 of 3




numerous documents that show Facebook executives understood the anticompetitive effects its

policies would have, and pursued the policies for that reason. See., e.g., id. ¶¶ 1, 215–16, 218,

219–221, 231. Moreover, the States’ allegations meet each factor established in Aspen Skiing

Co. v. Aspen Highlands Skiing Corp, 472 U.S. 585, 610–11 (1985). See., e.g., id. ¶¶ 189, 191–98,

199–202, 209, 213–14, 217–21, 231 (Facebook established a prior course of dealing, evidenced

by its “open first–closed later” approach to Platform access, and was willing to—and in fact

did—sacrifice short-term benefits such as shared content, ad sales, and goodwill). The States’

allegations also satisfy conditional dealing under Lorain Journal Co. v. United States, 342 U.S.

143 (1951). See., e.g., Compl. ¶¶ 15, 187-–88, 197, 199–202, 230–31 (Facebook’s policies

deterred competition by conditioning access to its platform to apps that did not threaten its

monopoly).

DATED: May 21, 2021                           Respectfully Submitted,

                                              FOR PLAINTIFF STATE OF NEW YORK
                                              LETITIA JAMES
                                              Attorney General

                                              /s/ Beatriz Marques_
                                              Beatriz Marques
                                              Assistant Attorney General

                                              Christopher D’Angelo (D.C. Bar No. 502220)
                                                     Chief Deputy Attorney General
                                              Elinor R. Hoffmann, Antitrust Bureau Chief
                                              Kevin Wallace, Senior Enforcement Counsel
                                              Zachary Biesanz, Assistant Attorney General
                                              Amber Wessels-Yen, Assistant Attorney General

                                              New York State Office of the Attorney General
                                              28 Liberty Street
                                              New York, NY 10005
                                              Telephone: 212-416-8160
                                              Email: beatriz.marques@ag.ny.gov

                                              Counsel for Plaintiff State of New York
